Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 1 of 46

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Stacey L. Schmader, Leticia
O’Dell, Chad Nicholson, Kai
Huschke, Markie Miller, Malinda
Clatterbuck, Michelle Sanborn,
Crystal Jankowski,

Plaintiffs,
V.

Thomas Alan Linzey, in his
Individual and Official Capacities;
Tammy Belinsky, in her Individual
and Office Capacities; Fred Walls, in
his Individual and Official
Capacities; Edward Wells, in his
Individual and Official Capacities;
Community Environmental Legal
Defense Fund and the Center for
Democratic and Environmental
Rights,

Defendants.

> No. 1:20-cv-00067-JPW

 

DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO DISMISS

 

January 16, 2020
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 2 of 46

On the Brief:

KAUFMAN DOLOWICH & VOLUCK, LLP

Christopher J. Tellner, Esq.

Gregory F. Brown, Esq.

Attorney for Defendants

Tammy Belinsky, Fred Walls,

Edward Wells and Community Environmental Legal Defense Fund

JACKSON LEWIS P.C.

Eileen K. Keefe, Esq.

Kristin L. Witherell, Esq. (Pro hac vice to follow)

1601 Cherry Street

Suite 1350

Philadelphia, PA 19102

Attorneys for Thomas Alan Linzey, in his Official Capacity

WEINHEIMER HABER & COCO P.C.

Bethann R. Lloyd, Esq.

Law & Finance Building

Ath Ave. Suite 602

Pittsburgh, PA 15219

Attorneys for Thomas Alan Linzey, in his Individual Capacity, and Center for
Democratic and Environmental Rights
IL.

Hl.

IV.

Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 3 of 46

TABLE OF CONTENTS

PAGE
INTRODUCTION sgsscascscusscssaasscsssssienascssesassenerszeranacocersennannersnnnnconznsarearoannases 1
PROCEDURAL HISTORY uu... cccccsecsssssecseccessseeesseesseseceeessessecsecsescsaseeseeas 3
FACTUAL STATEMENT wassissssscesnessssranacsssesensannexcssencsaaveascunsinat ca manaensiusien 3
QUESTIONS INVOLVED 1.0... eeessesesseesseesseeeseseeeeatsateseessesatenecseseateaeeeaeenas 4
LEGAL ARGUMEN Tassssitssvesesnansanencercaveorsaeavecpeanssiasssausvinveuanverpeaiwecasesaiicus 6
A. Standard for Granting this Motion to Dismiss ............:c:ccssceesseeserereeees 6

B. Plaintiffs do not Have Standing as an Aggrieved Party under Section
5793(a) of the Nonprofit Corporation Law, .........ccccccscssessessseerecseseseees 7

C. Plaintiffs’ Breach of Fiduciary Duty Claim Should be Dismissed for
Lack of Standing... ceccssessessssseeeseceessecessessseeseecsssssssesseeseeeeesereeeness 9

D. Plaintiffs’ Complaint Against Defendants Belinsky, Wells and Walls
Must be Dismissed Under Rule 12(b)(6) Because They Cannot be
Sued in their Individual Capacities. ..........::ccssessseecessssseesceseesseeseeeneess 12

E. Plaintiffs’ Unjust Enrichment Claim Must be Dismissed Under Rule
12(b)(6) Because Plaintiffs do not set Forth Facts to Support the
Claim, and Under Rule 12(b)(1) Because the Claim is not Ripe for
ACjUdication. .....ccecceceescseseeeessseeecesesseceseceesteseseaseseeseeseceasersessteeesenecs 16

1. Elements of an Unjust Enrichment Claim ...........::cc:cccseeseeeees 17

25 Plaintiffs’ unjust enrichment claim must be dismissed under
Rule 12(b)(1) because it 1s not ripe.........eeeceeesseeeeeeseteeeseeees 23

F, Plaintiffs’ Civil Conspiracy Claim Must be Dismissed Because, Under
Pennsylvania Law, Agents of a Single Entity Cannot Conspire Among
Themselves. sssssesaracsisascsecasueciexenssnnarnneneeornennencensensseansensrennenneemnewenceeres 25
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 4 of 46

G. Plaintiffs RICO Claim Should be Dismissed...............ccccccsseeeeeeseeeees 29

1. Plaintiffs do not have standing to bring a civil RICO claim.... 29
2. Plaintiffs failed to plead facts showing that they suffered a
“concrete financial loss” as a result of Mr. Linzey’s alleged
thr Cat Sunsivesssussusncersssswasnczannsswsrvxssnsuecnvesasntises seausiseeescswesseceecaueuen 31
3. Plaintiffs have not alleged a RICO claim for wire fraud. ........ 32

H. Plaintiffs’ Demand for Monetary Damages Must be Dismissed. ...... 34

1; Plaintiffs’ demand for compensatory damages is not supported
by the Complaint’s factual averments and is also not ripe for
ACJUCICATION. 20... ceeesecceccesssssseseessessesseesssessecseecsesaeesseensessecssenscats 34
2. Plaintiffs’ demand for exemplary or punitive damages is not
supported by Plaintiffs’ factual averments. ............ccccccceeeeees 35
VI. CONCLUSION... cc ceeseesseeessesseeesseessesssecesecesceseeeeeceneseneeeeaesnaeerstenaeeeeeeeasees 37

il
Case 1:20-cv-00067-JPW Documenté6 Filed 01/16/20 Page 5 of 46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
PAGE

Cases
Abbott Labs. v. Gardner,

387 U.S. 136 (1967), ....ccesscccsssssssecessseecccssececesseeeceescecseeeceersesecsseuseceeusecceeasensseenas 24
Anza v. Ideal Steel Supply Corp.,

S47 ULS. 451 (2006)... eeccccccceseeceesececereesesesceesreesessssersueeesesseecererseseessuearaveaeeceneas 32
Ashcroft v. Iqbal,

556 U.S. 662 (2009)... ....ccccccsorssceevsssnccecveusoursvecscerssenensecenssgGp@ebOQRGapaeaneeeies 6, 7, 29
Askew v. Trs. of the Gen. Assembly of the Church of the

Lord Jesus Christ of the Apostolic Faith, Inc.,

644 F. Supp. 2d 584, 589 (E.D. Pa. 2009) wo... ccccccceceesseesssesssesesesseeeseeenes 8, 10, 11
Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007)..........csccssssssctsssssceccssssonsessesoucenssseaosdBuugsa ssbeMseagausasepeeepaaeeennse 6, 7
Black v. Bank of Am.,

30 Cal. App. 4th 1, 6 (1994) oo ceecceccecssecessseeessevseccsstersesersueserssecesesserseeeseeenes 27
Burnside v. Abbott Labs.,

505 A.2d 973 (Pa. Super. Ct. 1985 )wisssaccsssescecacnwessaccorsausisanaversuisceisevasnpsebaasasisines 25
Buschi v. Kirven,

775 F.2d 1240 (4th Cir. 1985) vo... ccceccssecesssseesesecessseesscccessesecessseenecseeeesceseaseessenaes 26
Califano v. Sanders,

A430 U.S. 99 (1977)......cccccccccsssssccsseceressssccesessecensesssscesesacesersuceseceennenseseeeesnsaserecnsees 24
Carlson v. Fawn Ridge Estates Homeowners’ Ass’n,

2012 Pa. Commw. Unpub. LEXIS 267 (Apr. 17, 2012) w..ccceccceccccseeeeeseeeeeeeees il
Constitution Party of Pa. v. Aichele,

757 F.3d 347 (3d Cir. 2014)... cccccccccseesccesssscessseessesesecesssesesceeeesseceessesseeuseeasevees 23
Copperweld Corp. v. Indep. Tube Corp.,

467 U.S. 752 (1984) sccssessswesscseavvesaavaavacanaieaccnartevnecsasumeiceresveaiieiasenieeure see NaNeEsS 26
Davis v. Wells Fargo,

824 F.3d 333 (3d Cir. 2016)... ceccccesseccesseceesrsessecsseeuscsecessecesesseeeuesesseceuseees 23
Doe v. County of Centre,

242 F.3d 437 (3d Cir. 2001)... sccusssessiwcvevniacsoicaasonaascucnmuscaavuerssvemataassecasinenanvecnesies 24
Dombrowski v. Dowling,

ASO F.2d 190 (7th Cir, 1972) v.cccccccccesccssssccessscecessecesseeseesscceeceeseaceeeesesecsseeseeenscees 27
Ethypharm S.A. France v. Abbott Labs.,

707 F.3d 223 (3d Cir. 2013) .....ccccccssccessseseeseececseceseecssecsseeseeesseesseeceseaeeesseeesseeaes 7
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 6 of 46

Feld v. Merriam,

 

 

 

 

 

 

 

 

 

485 A.2d 742 (Pa. 1984) ......cccccssccessseesnsccecsscsesseessesesssscevsessesececcsueceesseceeeasesersace 36
Feleccia v. Lackawanna Coll.,

156 A.3d 1200 (Pa. Super. Ct. 2017)... cccccesccessecssscsessessssssssessseceaseruvecenaseees 36
Fondrk v. Westmoreland Cty.,

2006 U.S. Dist. LEXIS 41286 (W.D. Pa. June 16, 2006) 0... eeseeeseeeceseseeeeeees 7,8
G.J.D. v. Johnson,

713 A.2d 1127 (Pa. 1998) oo. .ccccccssccssssessecessecsesesesseeesseeccsssscssevsessseussssssussesesssaens 35
Geyer v. Steinbronn,

506 A.2d 901 (Pa. Super. Ct. 1986)... ccc ccccssccssecsecseeecsreesescsssssusseuseeessneessnesass 35
Goudy-Bachman v. United States HHS,

764 F. Supp. 2d 684 (M.D. Pa. 2011)... ccccceeseessssesscesessscsssssssccssscssnesesssesens 24
Gould Elecs., Inc. v. United States,

220 F.3d 169 (3d Cir, 2000) ssssnuccessacninenenesspaaacnnsevavsaneaseverestrarensisaueisuesccssavenss 23
Graden v. Conexant Systems, Inc.,

496 F.3d 291 (3d Cir. 2007).......cccccccccssccsssessssesssceesesscsssuccsssusssscesseesescensseenseeeassees 8
Hemi Group, LLC v. City of New York, N.Y.,

559 ULS. 1 (2010).........ceccesssccssossereversvensuescsssccarcassassssssecccesceesesercesssessiibablgusassauisle’ 32
Hilliard v. Ferguson,

30 F.3d 649 (Sth Cir. 1994) oo eecccesecssseesssceessseeseseecsescescecsucecssecseserseeeneseneeacs 26
Holmes v. Sec. Investor Prot. Corp.,

503 U.S. 258 (1992).....cccccccccsssscccecsssccssesseeeesessssceescseccssessssecsessseseneeeescesenaesessessues 30
Hull v. Cuyahoga Valley Jt. Vocat’! Sch. Dist. Bd. of Educ.,

926 F.2d 505 (6th Cir. 1991 ) wisssvsismcsspassanarapuatavenguesavesisassaianassseasisessonniececseovasseeeee 26
Hutchinson v. Luddy,

870 A.2d 766 (Pa. 2005) ......eceeescccssscesesesssesssescesseccceuecssssesssescseusussevsussesesecssnesenaee 35

In re Croatian Fraternal Union Scholarship Foundation, Inc.,
Docket No. 562 WDA 2012,

 

 

 

 

2013 Pa. Super. Unpub. LEXIS 1148 (Mar. 19, 2013). ....ccceceesesscesscesseeeeeteseeeees 9
In re Ins. Brokerage Antitrust Litig.,

618 F.3d 300 (3d Cir. 2010)... cc ccceccssscesssceesssecsseeceesscessecesnecssceaeesesssceeeessae 29
In re Milton Hershey Sch.,

911 A.2d 1258 (Pa. 2006)... ccccccccssscesssseceesersesesssusenscsccsuscecuaseseeesseeeeennaes 8,9
Kyle-Labell v. Selective Serv. Sys.,

364 F. Supp. 3d 394 (D.N.J. 2019) oo eecccecccssecesssecesseeessceseecessesesseeesssesssseeseseeees 23
Magnum v. Archdiocese of Philadelphia,

253 F. App’x 224 (3d Cir. 2007) csssisavsasussonaweornscccaennsincssvenvecticatacswssvsst wascestecieasees 30

iv
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 7 of 46

Maio v. Aetna, Inc.,

 

 

 

 

 

 

 

 

 

 

 

 

 

221 F.3d 472 (3d Cir. 2000). sssssssscsassspeaneseoeitancesveanaanventeas anny cerennmemenaess 30, 31
Malleus v. George,

641 F.3d 560 (3d Cir. 2011)... cece eceseessecesseeeesssseeeeceesseceseeseaeeesteeseesserereesees 7
Miller v. Burt,

765 F. App’x 834 (3d Cir. 2019) scsssnissccsonnuserecncstececanaias iwestecccccstecmeweseaaccsuiates 32
NE Hub Partners, L.P. v. CNG Transmission Corp.,

239 F.3d 333 (3d Cir. 2001)... ccccccsccssessecsstecsssecssstecssnecesseessecessessesesseeesseeees 23
Phillips v. Cricket Lighters,

883 A.2d 439 (Pa. 2005)........csscsscsssnsessssecessessessessscesecesssssecesctitvebedeessevasetesaesees 35
Pittsburgh Live Inc. v. Servol,

615 A.2d 438 (Pa. Super. Ct. 1992)... ccccsscsseessssescsssecesseceseesseessetesseteesseees 36
Rutherfoord v. Presbyterian-University Hosp.,

612 A.2d 500 (Pa. Super. Ct. 1992)... ceccccccecessessesseeeeeeseseseeenseeseeeesees 26, 27, 28
Sedima, S.P.R.I. v. Imrex Co.,

A473 U.S. 479 (1985). .ccccccsscccessssscecessnsecsssnesssscssseecssssecessssasecesseecessucesseeccsseseessaaeece 32
Smith v. Brown,

423 A.2d 743 (Pa. Super. Ct. 1980)... cececesssecsereeeeseeeesereeesseeeeseeneeeeseeeeseesenses 36
Spuhler v. Mass. Mut. Life Ins. Co..,

134 A.3d 89 (Pa. Super. Ct. 2015).......... .cesssssnesterasosesveisaveranevesencsavexeversesniaceaes 17
St. Luke’s Health Network, Inc. v. Lancaster Gen. Hosp..,

No. 18-2157, 2019 U.S. Dist. LEXIS 156308 (E.D. Pa. Sep. 12, 2019)... 31, 32
Steele v. Hosp. Corp. of Am.,

36 F.3d 69 (9th Cir. 1994) voc ccccscccssecssscsssesseeeeesseeceeseeseessececeeesseeeseeesetesseeseses 30
Thompson Coal Co. v. Pike Coal Co.,

412 A.2d 466 (Pa. 1979). sssiusssnssssicsusanncnsawanenevauswnenncorsas'siteumeossssunakcossenmanescesons 25, 26
Trotman v. Mecchella,

618 A.2d 982 (Pa. Super. Ct. 1992)... ccesccsssecsssteceesssssseessseeecesaesssseeeseneeees 35, 36
United Mine Workers of Amer. v. Gibbs,

383 U.S. 715 (1966) spssswossevcnsneansaanscsenses swcvesguauveveceiveuve weaessiwacsetiestesessistcdataesiseunies 8
Walter v. Palisades Collection, LLC,

480 F. Supp. 2d 797 (E.D. Pa. 2007) .....ececccsseesseeeseececessseeesseesaeenseessseeeeenes 29, 33
Wells v. Thomas,

569_F Supp: 426 (EDnP als 1983 )) isscasnescevonsunsewesecusneusenweseavaavarenauscunsacuupeecasiensn vrata 27
Statutes
15 Pa. Cons. Stat. Ann. §§ 5101 — 5998 wo cccceecceseseeeeesseeecseeeseeseesseeseenaseeees 8
15 Pa. Cons. Stat. Ann. § 3103 ssisssisnssnmananonasennnneninsanamnsnmunsnedeunurnsunucemnsanenss 10, 11
15 Pa. Cons. Stat. Ann. § 5712 cssiiscnccnnsemmnmuvecnsramcamsuentniomriiee 9,10
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 8 of 46

15 Pa. Cons. Stat. Ann. § 5717 sscssissssasssosssvsvevnvsauncvcesonssnaarconiscaenansoriesnavenss 10,11, 12
15 Pa. Cons. Stat. Ann. § 5770 ssissssicosnsesseusivomspssserenimuaveneacammansananmmaucceeneeeaans 10
15 Pa. Cons. Stat. Ann. § 5782 ssssciscaississnvcasessissscesicassvssseasansssinnes sasbssancetansias 8, 11,12
Other Authorities

18 U.S.C. §§ 1961-1 96 8 sicsssesssarssspevucaxaconencsasensmercosnranenmseaseanconsenneans 29, 30, 31, 32
Rules

Federal Rule of Civil Procedure 12(b)(1) ......eccecceeseessesseeeeeeneeees 1, 2,5, 16, 17, 23
Federal Rule of Civil Procedure 12(b)(6) ........ccceceeeeceseceeeeees 1, 2,5, 6, 7, 12, 16, 23

vi
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 9 of 46

Defendants Thomas Alan Linzey (“Mr. Linzey”), Tammy Belinsky, Fred
Walls, and Edward Wells (collectively Ms. Belinsky, Mr. Walls and Mr. Wells are
referred to as “Board Members”), Community Environmental Legal Defense Fund
(“CELDF”) and the Center for Democratic and Environmental Rights (“CDER”), by
and through their counsel, hereby file this Memorandum of Law in support of the
Motion to Dismiss Plaintiffs’ Complaint.

I. INTRODUCTION

Plaintiffs purport to exemplify altruism, yet their Complaint amounts to
nothing more than vindictive mudslinging at their contemporaries and colleagues by
disgruntled workers, going so far as to assert false and inflammatory accusations
against respected leaders of a time-honored nonprofit organization originally
endowed to promote human and environmental rights. Far from their purported
humane mission, Plaintiffs have resorted to manufacturing legal claims against their
own employer, their own Board Members, and their own Executive Director.
Plaintiffs have gone so far as to allege that Defendants engaged in a civil conspiracy
and violated federal anti-racketeering statutes simply because Plaintiffs disagree
with decisions made by the Board of the organization for whom they work.

What Plaintiffs fail to bring to light before the Court is that their self-serving

conduct is what precipitated the lawful actions of Defendants. Because Plaintiffs

 

' A true and correct copy of the Complaint and its Exhibits is attached as Exhibit A.
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 10 of 46

placed their own self-motives before that of the organization to which they serve,
they have found themselves in a situation of their own creation. Due to Plaintiffs’
self-serving conduct, Defendant Board Members properly and lawfully voted to
wind up CELDF so that the parties could start afresh with a new organization,
without Plaintiffs poisonous duplicity fouling the very waters Defendants serve to
protect.

None of Plaintiffs’ claims are legally cognizable. Overall, Plaintiffs lack
standing to bring this suit under Pennsylvania’s Nonprofit Corporation Law because
they are not an “aggrieved party.” Plaintiffs similarly lack standing to assert their
breach of fiduciary duty claim because they are not “members” of CELDF.
Defendant Board Members cannot be sued in their individual capacities under
Pennsylvania’s Nonprofit Corporation Law. Plaintiffs’ unjust enrichment claim
fails for want of cause and, because no actual damages have occurred, such a claim
is not ripe for adjudication.

Plaintiffs’ crime-based claims should be dismissed on several grounds. In
Pennsylvania, agents of a single entity cannot be held liable for conspiring among
themselves, as a matter of law. Plaintiffs lack standing to bring a civil RICO claim,
and that claim should be dismissed because Plaintiffs cannot articulate a concrete
financial loss. Further, despite feeble attempts to do so, Plaintiffs have not and

articulated and cannot articulate a claim for wire fraud.
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 11 of 46

Finally, all of Plaintiffs’ claims for monetary damages must be dismissed.
Altruistic indeed — Plaintiffs demand for compensatory, punitive and exemplary
damages belie the very nature of this lawsuit. They did not file suit to “save
CELDF.” They filed suit for money. Regardless, Plaintiffs have not stated any
cognizable claims for money damages because, in part, Plaintiffs cannot articulate
that they suffered any damages.

Defendants respectfully request the Court to grant this Motion to Dismiss and
not permit Plaintiffs any opportunities to amend the Complaint because any such
amendment would be futile.

Tl. PROCEDURAL HISTORY

Plaintiffs filed the Complaint in the Court of Common Pleas of Franklin
County, Pennsylvania on December 12, 2019. Plaintiffs served the Complaint first
on Defendant Thomas Alan Linzey (“Mr. Linzey”) on December 16, 2019.
Defendants timely removed the lawsuit to this Court on January 13, 2020.
Defendants now timely move to dismiss the Complaint in its entirety and with
prejudice.

Wm. FACTUAL STATEMENT

Without admitting any of the factual allegations asserted by Plaintiffs,

Defendants generally incorporate, by reference only, the allegations of the

Complaint, solely for purposes of adjudicating this Motion to Dismiss.
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 12 of 46

The most important fact necessary to adjudicate this Motion to Dismiss is that
nothing has occurred. Despite their scurrilous allegations, no funds of CELDF have
been depleted. No money has exchanged hands. None of the Plaintiffs have been
fired. No CELDF contractor contracts have been terminated. No dissolution has
taken place.

Rather, Plaintiffs are simply complaining that the organization which pays
them has duly and lawfully voted to closing shop and beginning anew without
Plaintiffs. The allegations of the Complaint amount to nothing more than
speculative complaining about differences of opinion on the future direction of the
organization. Rather than focus their efforts on striving to serve CELDF, Plaintiffs
instead have elected to further damage CELDF. This lawsuit is yet another self-
motivated step taken by Plaintiffs.

Despite such, none of the allegations asserted by Plaintiffs amount to any
legally cognizable claims.

IV. QUESTIONS INVOLVED

1. Whether Plaintiffs’ Complaint should be dismissed entirely because
Plaintiffs do not have standing as an aggrieved party under Section 5793(a) of the
Nonprofit Corporation Law.

Suggested Answer: Yes.
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 13 of 46

2. Whether Plaintiffs’ breach of fiduciary duty claim should be dismissed
for lack of standing.
Suggested Answer: Yes.
oy. Whether Plaintiffs’ Complaint against Defendants Belinsky, Wells and
Walls should be dismissed under Rule 12(b)(6) because they cannot be sued in their
individual capacities.
Suggested Answer: Yes.
4, Whether Plaintiffs’ unjust enrichment claim should be dismissed under
Rule 12(b)(6) because Plaintiffs do not set forth facts to support the claim.
Suggested Answer: Yes.
5. Whether Plaintiffs’ unjust enrichment claim should be dismissed under
Rule 12(b)(1) because the claim is not ripe for adjudication.
Suggested Answer: Yes.
6. Whether Plaintiffs’ civil conspiracy claim should be dismissed because,
under Pennsylvania law, agents of a single entity cannot conspire among themselves.
Suggested Answer: Yes.
7. Whether Plaintiffs’ RICO claim should be dismissed for lack of
standing.

Suggested Answer: Yes.
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 14 of 46

8. Whether Plaintiffs’ RICO claim should be dismissed for lack of a
concrete financial loss.

Suggested Answer: Yes.

9. Whether Plaintiffs’ RICO claim should be dismissed because Plaintiffs
have not alleged a RICO claim for wire fraud.

Suggested Answer: Yes.

10. Whether Plaintiffs’ demand for compensatory damages should be
dismissed because there are no supporting factual averments nor are damages ripe
for adjudication.

Suggested Answer: Yes.

11. Whether Plaintiffs’ demand for exemplary or punitive damages should

be dismissed because the demand is not supported by Plaintiffs’ factual averments.
Suggested Answer: Yes.
Vv. LEGAL ARGUMENT

A. Standard for Granting this Motion to Dismiss

The legal standard for granting a motion to dismiss pursuant to Federal Rule
of Civil Procedure 12(b)(6) is set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009).
Under Iqbal, “[t]hreadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice” to defeat a Rule 12(b)(6) motion to

dismiss. Id. at 678; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). “To
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 15 of 46

survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Ethypharm
S.A. France v. Abbott Labs., 707 F.3d 223, 231 n.14 (3d Cir. 2013). “A claim has
facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. Applying the principles of Iqbal and Twombly within the Third Circuit,
the analysis of whether allegations in a complaint can survive a Rule 12(b)(6) motion
to dismiss is normally broken into three parts: “(1) identifying the elements of the
claim, (2) reviewing the complaint to strike conclusory allegations, and then (3)
looking at the well-pleaded components of the complaint and evaluating whether all
of the elements identified in part one of the inquiry are sufficiently alleged.” Malleus
v. George, 641 F.3d 560, 563 (3d Cir. 2011).

When applying the foregoing, it is abundantly clear that Plaintiffs’ Complaint
is legally deficient, and there are no scenarios under which Plaintiffs could amend
to state facially plausible claims.

B. ‘Plaintiffs do not Have Standing as an Aggrieved Party under
Section 5793(a) of the Nonprofit Corporation Law.

When exercising supplemental jurisdiction, a federal court “must apply state

law to state claims.” Fondrk v. Westmoreland Cty., 2006 U.S. Dist. LEXIS 41286,
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 16 of 46

at *8 (W.D. Pa. June 16, 2006) (citing United Mine Workers of Amer. v. Gibbs, 383
U.S. 715 (1966)). In Pennsylvania, the question of whether a party has standing to
sue relative to a non-profit corporation’s decision is governed by Pennsylvania’s
Nonprofit Corporation Law of 1988, 15 Pa. Cons. Stat. Ann. §§ 5101 — 5998
(“Nonprofit Corporation Law”). See Askew v. Trs. of the Gen. Assembly of the
Church of the Lord Jesus Christ of the Apostolic Faith, Inc., 644 F. Supp. 2d 584,
589 (E.D. Pa. 2009) (citing 15 15 Pa. Cons. Stat. Ann. § 5782). “Determining
whether a particular individual has ‘statutory standing is simply statutory
interpretation: the question it asks is whether [the legislature] has accorded this
injured plaintiff the right to sue the defendant to redress his injury.’” Id. (citing
Graden v. Conexant Systems, Inc., 496 F.3d 291, 295 (3d Cir. 2007) (emphasis in
original)).

The identity of those legally capable of challenging a corporate action are set
forth in Section 5793(a) of the Nonprofit Corporation Law:

General rule.— Upon application of any _ person

aggrieved by any corporate action, the court may hear and
determine the validity of the corporate action.

Standing requires a showing that the litigant is aggrieved, in that the litigant is
“negatively affected by the matter he seeks to challenge” and has “a substantial,

direct, and immediate interest in the outcome of the litigation.” In re Milton Hershey

 

2 A true and correct copies of unpublished opinions are attached as Exhibit B.

8
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 17 of 46

Sch., 911 A.2d 1258, 1261-62 (Pa. 2006); see also In re Croatian Fraternal Union

Scholarship Foundation, Inc., Docket No. 562 WDA 2012, 2013 Pa. Super. Unpub.

 

LEXIS 1148, at *10-11 (Mar. 19, 2013).

Plaintiffs in this case cannot make the requisite showing. Plaintiffs allege
merely that: “As current employees of CELDF, Plaintiffs] face direct pecuniary
injury from the prospective dissolution and winding up of their employer and thus
have standing to challenge corporate actions.” (Ex. A § 86.) (Emphasis added.)
Plaintiffs, who are undisputedly at-will employees and contractors, have not alleged
direct harm as a result of the dissolution vote. Indeed, the Complaint is devoid of
any allegation that the employees are not currently working or that any contractor
contracts were improperly terminated. Accordingly, this matter should be dismissed
because the litigants lack standing to proceed.

C. ‘Plaintiffs’ Breach of Fiduciary Duty Claim Should be Dismissed for
Lack of Standing.

In Count I, Plaintiffs allege, in their respective individual capacities, a
violation of the Nonprofit Corporation Law, § 5712. (Ex. A §§ 90-140.) More
specifically, Plaintiffs allege that “Defendants Board members, as individuals and
as CELDF’s Board of Directors, willfully violated their fiduciary duties to
reasonably protect the interests of CELDF by acting at the behest of an officer with
interests opposed to CELDF.” (Ex. A, Count I Heading.) Plaintiffs, again, lack the

requisite standing to present this claim.
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 18 of 46

Pursuant to the Nonprofit Corporation Law, standing is limited as follows:

The duty of the board of directors, committees of the board
and individual directors under section 5712 (relating to
standard of care and justifiable reliance) is solely to the
nonprofit corporation and may be enforced directly by the
corporation or may be enforced by a member, as such, by
an action in the right of the corporation, and may not be
enforced directly by a member or by any other person or
roup.

 

15 Pa. Cons. Stat. Ann. § 5717 (emphasis added).
Nonprofit Corporation Law § 5103 defines “Members” as any of the
following:

(1) A person that has voting rights in a membership
corporation.

(2) When used in relation to the taking of corporate
action by a membership corporation, a delegate to a
convention or assembly of delegates of members
established pursuant to any provision of this subpart
who has the right to vote at the convention or
assembly in accordance with the rules of the
convention or assembly.

(3) A person that has been given voting rights or other
membership rights in a membership corporation by
a bylaw adopted by the members pursuant to section
5770 (relating to voting powers and other rights of
certain securityholders and other entities) or other
provision of law, but only to the extent of those
rights.

The statutes at issue are not ambiguous. See Askew, 644 F. Supp. 2d at 589.
“Under the Nonprofit Corporation Law, claims for director and officer breach of

duty may be brought only by the corporation itself or in a derivative action on behalf

10
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 19 of 46

of the corporation.” Carlson v. Fawn Ridge Estates Homeowners’ Ass’n, 2012 Pa.

 

Commw. Unpub. LEXIS 267, at *10 (Apr. 17, 2012) (citing 15 Pa. Cons. Stat. Ann.
§§ 5717, 5782). The failure of a nonprofit corporation’s directors and officers “to
satisfy their duties of loyalty and care owed to the nonprofit corporation injures only
that corporation. Any right to redress belongs to the Corporation and enforcement of
such a right is a classic derivative claim.” Askew, 644 F. Supp. 2d at 589-90
(applying § 5717 and dismissing breach of fiduciary duty claim for lack of standing).

As § 5717 provides, however, a claim asserting a violation of the board of
directors’ duties may only “be enforced directly by the corporation or... by a
member, as such, by an action in the right of the corporation.” (emphasis added).
See also 15 Pa. Cons. Stat. Ann. § 5782 (providing that “in any action or proceeding
brought to enforce a secondary right on the part of one or more members of a
nonprofit corporation against any present or former officer, director or member of
an other body of the corporation because the corporation refuses to enforce rights
that may properly be asserted by it, each plaintiff must aver and it must be made to
appear that each plaintiff was a member of the corporation at the time of the

transaction of which he complains.) (emphasis added). Importantly, the Nonprofit

 

Corporation Law defines a “Member” as “a person that has voting rights in a

membership corporation.” 15 Pa. Cons. Stat. Ann. § 5103.

11
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 20 of 46

Here, Count I is derivative in nature, as it alleges a breach of fiduciary duty to
the corporation by its Director and Board Members. Any alleged failure by these
Defendants to satisfy their purported duties owed to the nonprofit corporation would
injure only CELDF. As Plaintiffs do not “ha[ve] voting rights in [CELDF],” they
are not members of CELDF, and as a result, they lack standing to redress those
claims under Nonprofit Corporation Law § 5717 and § 5782.

D. ‘Plaintiffs’ Complaint Against Defendants Belinsky, Wells and

Walls Must be Dismissed Under Rule 12(b)(6) Because They
Cannot be Sued in their Individual Capacities.

Plaintiffs set forth a cause of action against Board Members Belinsky, Wells
and Walls? under the Nonprofit Corporation Law. Under the Nonprofit Corporation
Law, board members are not subject to personal liability for acts performed in their
official capacity if the corporation’s bylaws provide as much:

(a) General rule. — Ifa bylaw adopted by the members
of a nonprofit corporation so provides, a director
shall not be personally liable, as such, for monetary
damages for any action taken unless:

(1) _ the director has breached or failed to perform
the duties of his office under this subchapter;
and

(2) the breach or failure to perform constitutes
self- dealing, willful misconduct or
recklessness.

 

3 The Complaint alleges that Belinsky, Wells and Walls were the only CELDF Board
Members during the events in question. (See Ex. A ¥ 43.)

12
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 21 of 46

Id. § 5713.
In this case, CELDF’s Bylaws provide that Board Members shall not be held

personally liable for any action they take:

Liability and Indemnification

The Members of the Board of Directors, the Officers, and

the members of the Board of Advisors shall not be

personally liable for monetary damages for any action

taken, or any failure to take action, to the fullest extent

permitted by law. The Corporation shall indemnify any

member of the Board of Directors or Board of Advisors or

Officer of the Corporation, as such, to the fullest extent
permitted by law.

(Ex. A at Ex B, Art. IV.)

Thus, under the Nonprofit Corporation Law, the Board Members cannot be
held personally liable for the alleged acts or omissions attributed to them in the
Complaint unless Plaintiffs establish that they breached their duties set forth under
the Act and that the particular breaches constituted “self-dealing, willful misconduct,
or recklessness.” The Complaint firmly establishes that the alleged acts or omission
of the Board Members do not satisfy this formidable standard. Therefore, the Board
Members cannot be held personally liable for any of the acts attributed to them in
the Complaint.

In the Complaint, Plaintiffs allege the Board took three specific actions that
allegedly qualify as self-dealing, intentional misconduct, or recklessness. (Id. § 90.)
First, Plaintiffs allege the Board voted to pass a resolution that attempted to fire

13
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 22 of 46

CELDF’s Organizing Team in retaliation for attempting to meet with Mr. Linzey
and to present staff grievances to him. (Id. J 90, 95.) Second, Plaintiffs allege the
Board voted to pass a resolution to provide Mr. Linzey with a severance agreement.
(Id. | 90.) Third, Plaintiffs allege the Board voted to pass a resolution to dissolve
CELDF. (id. { 90.)

At the outset, there is no conceivable basis to conclude the Complaint alleges
“self-dealing” by the Board Members. There is no contention that any individual
Board Member sought to further their own personal purposes by taking any of the
actions. Thus, Plaintiffs have not articulated any allegations to demonstrate self-
dealing.

Nor do Plaintiffs’ allegations against the Board Members qualify as
intentional misconduct or recklessness. The Complaint clearly establishes the lawful
rationale of the Board Members in voting to reach an amicable agreement with Mr.
Linzey and to dissolve CELDF. (Id. {J 109.) Indeed, the Complaint directly quotes
the November 22, 2019 Board Statement:

Since May 2019, a significant portion of the staff have
worked to defeat efforts by the Board to reach an
agreement with departing co-founder Thomas Linzey.
Such an agreement would have allowed for an amicable
departure and continued operation of CELDF. The Board
considered the cost of such an agreement the cost of
goodwill. Without that agreement, there is no goodwill
and it is the Board’s belief that CELDF simply cannot

survive its consequences. Combined with the other
organizational and management issues, it is the Board’s

14
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 23 of 46

conclusion that dissolution of CELDF and _ the
reinvigoration of the CRN’s is in the best interest of the
organization.

(Id. {| 109.)

In other words, based on the plain factual allegations of the Complaint alone,
the Board’s decision to dismiss CELDF staff, to reach a satisfactory agreement with
Mr. Linzey, and to dissolve CELDF was neither misconduct nor recklessness.
Rather, the steps voted upon were necessary to continue the mission of CELDF
through the individual Community Rights Networks. The Board Members’ actions
were consistent with the purpose of CELDF stated in its bylaws:

The purposes of the corporation are exclusively charitable
and educational, and shall include, but not be limited to,
the provision of legal and other services to community
organizations and municipal governments otherwise

unable to afford services equivalent to those provided by
the corporation.

(Ex. B. Art I, § 2.)

Thus, under the facts alleged in the Complaint, the Board took its action to
further CELDF’s objectives despite the obstacles it faced due to the dispute among
Plaintiffs and Mr. Linzey. Such measures are not acts of intentional misconduct or
recklessness, but rather are part and parcel of the responsibility of a Board of
Directors to make major decisions on the direction of an organization, including
whether to terminate it. There are simply no facts set forth in the Complaint to

support Plaintiffs’ allegation that the Board Members’ conduct rose to the level of

15
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 24 of 46

self-dealing, intentional misconduct, or recklessness. Any remaining doubt as to the
character of the Board’s actions is dispelled by the Complaint itself, which,
affirmatively pleads that the Board Members’ vote to dissolve CELDF was done in
their capacities as Board members.* Accordingly, the Board Members cannot be
sued in their individual capacities, and Plaintiffs’ causes of action against them must
be dismissed to the extent they implicate the Board Members’ personal liability.

E. ‘Plaintiffs’ Unjust Enrichment Claim Must be Dismissed Under
Rule 12(b)(6) Because Plaintiffs do not set Forth Facts to Support
the Claim, and Under Rule 12(b)(1) Because the Claim is not Ripe
for Adjudication.

At Count Four of their Complaint, Plaintiffs set forth a claim of unjust
enrichment. Plaintiffs generally allege that “upon information and belief, Defendant
Linzey has acquired or prospectively will acquire benefits in the form of cash and
economic assets of CELDF for the personal benefit of himself and his estate.” (Ex.
A § 165.) They make a similar allegation as to Mr. Linzey’s prospective receipt of
benefits in his capacity as an officer of the Center for Democratic and Environmental
Rights. (Id. { 166.) Plaintiffs’ unjust enrichment claim is subject to dismissal under

Federal Rule of Civil Procedure 12(b)(6) because Plaintiffs do not allege sufficient

 

* “On November 22, 2019, Defendants Belinsky, Walls and Wells, acting in their
capacities as CELDF’s Board, voted to formally dissolve the organization. This
decision was not made in the best interests of CELDF, but was a retaliatory action
made to punish staff for questioning the Board’s actions.” (Ex. A ¥ 76.) (emphasis
added)

16
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 25 of 46

facts to support the cause of action, specifically a benefit conferred. The absence of
a benefit conferred also renders the claim not ripe for adjudication and subjects it to
dismissal under Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter
jurisdiction.

1. Elements of an Unjust Enrichment Claim

“To sustain a claim of unjust enrichment, a claimant must show that the party

against whom recovery is sought either wrongfully secured or passively received a
benefit that it would be unconscionable for her to retain.” Spuhler v. Mass. Mut.
Life Ins. Co., 134 A.3d 89 (Pa. Super. Ct. 2015). “A claim for unjust enrichment
arises from a quasi-contract. ‘A quasi-contract imposes a duty, not as a result of any
agreement, whether express or implied, but in spite of the absence of an agreement,
when one party receives unjust enrichment at the expense of another.’” Id.

The elements of unjust enrichment are benefits conferred

on defendant by plaintiff, appreciation of such benefits by

defendant, and acceptance and retention of such benefits

under such circumstances that it would be inequitable for

defendant to retain the benefit without payment of value.

Whether the doctrine applies depends on the unique

factual circumstances of each case. In determining if the

doctrine applies, we focus not on the intention of the

parties, but rather on whether the defendant has been

unjustly enriched. Moreover, the most significant element
of the doctrine is whether the enrichment of the defendant

is unjust.

Id. (emphasis in original).

17
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 26 of 46

In this case, Plaintiffs’ unjust enrichment claim fails for want of its most
fundamental element — a benefit conferred by Plaintiffs upon Defendants. To the
contrary, Plaintiffs’ Complaint alleges that CELDF considered conferring a
possible benefit upon Mr. Linzey. Plaintiffs had no role in those discussions, as
Plaintiffs neither offered nor gave any benefit whatsoever to any of the Defendants.
On that basis alone, and similar to why Plaintiffs have demonstrated no standing to
sue, the claim fails.

Further, the Complaint demonstrates that while discussions occurred, nothing
of value actually changed hands between CELDF and Mr. Linzey. Indeed, the
alleged benefit was merely something that Mr. Linzey allegedly pursued, and which
the Board allegedly considered without further action. The plain language of the
Complaint demonstrates that the conferment of a benefit to Mr. Linzey (by CELDF,
not Plaintiffs) is only something that might have happened, but did not:

e “Defendant Linzey pressured the three Defendant Board members to
agree to an agreement that Defendant Linzey drafted, unilaterally and
arbitrarily, promising him a severance package that included a very
high six figure payment[.]” (Ex. A § 70.)

e “Defendant Linzey threatened that he would tell donors not to donate
to CELDF should CELDF staff continue to oppose his hefty severance

package.” (Id. at J 71.)

e “Linzey has also threatened to sue CELDF if he does not get his
severance package.” (Id. J 72.)

e The Board’s “hurried attempts to execute the severance agreement.”

(Id. 4] 90.)
18
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 27 of 46

e The Board’s “attempting to pave a path forward to convey Defendant
Linzey his high six figure exit fee[.]” (Id. J 92.)

e The Board “deliberated the proposal to convey the high six figure
severance payment to Defendant Linzey for no legal or contractual
reason.” (Id. { 97.)

° The third-party law firm’s advice to have outside counsel review
“Linzey’s parachute proposal.” (Id. § 100.)

e The Board’s actual knowledge of the “contemplated severance
proposal.” (Id. § 101.)

° “Defendant Linzey drafted the severance proposal himself and
advocated for it during Board meetings, using his position and influence
as President and counsel of the organization. .. . Such a cash parachute
would come from donations earmarked for specific purposes,
misappropriating those funds would violate the donative intent.” (Id. §
102.)

® “[F]or the Board members to entertain a severance package that
contemplates Defendant Linzey having a stake in the organization that
he resigned from six months previously violates the Defendant Board
members’ fiduciary duties of loyalty to CELDF, to avoid wasting its
resources.” (Id. 7 103.)

e “Absent the objection of the CELDF staff and organizers, by way of
formal letters of opposition and repeated email requests to talk through
the severance proposal on the phone, the Board of Directors would
certainly have gone through with the dubious transfer.” (Id. ¥ 104.)

e “By terminating CELDF, Defendants Board members are freeing up
CELDF’s assets, totaling more than $2,000,000, for distribution to
other IRS Section 501(c)(3) tax-exempt nonprofit corporations
according to CELDF’s Articles of Incorporation. ... The top candidate
to receive distribution of CELDF’s assets is Defendant Linzey’s newly-
founded Sect. 501(c)(3) nonprofit, Defendant CDER.” (Id. §§ 112-13.)

19
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 28 of 46

e “Defendant Board Members violated their fiduciary duties by exposing
CELDF to potential public embarrassment and monetary liability by
considering the disbursement of the aforementioned amount of money
to Defendant Linzey in violation of the ‘excess benefit rule’ applicable
to § 501(c)(3) public charities under § 4958 of the Internal Revenue
Code.” (Id. § 116.)

e “Defendant Board Members also violated their fiduciary duties by
aiding and abetting the planned private inurement of the
aforementioned money to Defendant Linzey from the general cash
reserves of CELDF.” (Id. § 121.)

e “Defendant Board Members violated their fiduciary duties by formally
resolving on behalf of CELDF to dissolve and wind up CELDF as a
going concern nonprofit business operation and creating the
circumstances to unjustly enrich Defendant Linzey and/or his
business interests in a sum that may exceed proper amounts.” (Id. §
125.)

e “Defendant Linzey violated his duty of loyalty to CELDF by engaging
in self-dealing; using his intimacy with the Board of Directors that he
had appointed and his position as President as leverage to convince the
Board of Directors first to pay him the high six figure amount of
severance notwithstanding the fact that the Board had accepted his
resignation over six months prior and then, when this failed, by
formally acting to dissolve the organization, leaving Defendant
Linzey in position to take over the entirety of CELDF’s assets.” (Id. J
127.)

e “Defendant Linzey ... demanded that the CELDF Board give him
the aforementioned lopsided severance package that would cause
the transfer of those monies to a new nonprofit organization that would
duplicate the functions of CELDF, would subject CELDF to uncapped
liability to indemnify Linzey in currently pending Pennsylvania
Disciplinary Board proceedings; would redirect certain grant funds
from CELDF related to a ‘Rights of Nature’ Conference to be convened
in Florida in early 2020; and would result in giving Linzey significant
pieces of office equipment. Defendant Linzey further would be free to
immediately begin solicitation of CELDF’s proprietary financial

20
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 29 of 46

supporters for the benefit of his new nonprofit corporation and, upon
information and belief, he has begun to do so.” (Id. J 137.)

e “Defendant Linzey breached his fiduciary duties in October 2019 by
making an extortionate demand to approve his separation
proposal, or that he would retaliate by damaging CELDF’s reputation
with some of its donors. Defendant Board Members violated their
fiduciary duties by not rejecting the proposal, made on those terms.”
(Id. {| 138.)

® “All Defendants acted deliberately and in concert . . . to enable
Defendant Linzey to deplete one-half of CELDF’s annual operating
budget. When they abandoned that gambit, all Defendants then
conspired . . . to enact corporate business, to terminate the existence of
CELDF for false and improper reasons in order to turn substantially all
of CELDF’s assets over to a nonprofit organization founded and
controlled by Defendant Linzey.” (Id. ¥ 145.)

e “Here, Defendant Linzey may receive a large amount of money[.]” (Id.
q 148.)

e “Defendant Linzey threatened, if his demand for an $800,000 payment
was not met, to ‘take the existing funders,’ ‘help [Defendant Belinsky]
sue the board,’ and ‘burn all of CELDF’s existing funders.’” (Id. §
156.)

° “Defendant Linzey plainly threatened to inflict harm upon CELDF by
taking CELDF’s funding and suing the organization if his demand to
obtain financial gain was not met.” (Id. J 157.)

e “Defendant Linzey made a threat to inflict financial harm to CELDF
if he did not receive his severance payment in the aforementioned high
six figure amount.” (Id. § 159.)

These allegations make clear that none of the potential benefits to Mr. Linzey

were conferred on him. With respect to the alleged severance payment, the

Complaint repeatedly describes it as a “proposed” payment that “would” cause

21
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 30 of 46

certain results “if” it had been made. Plaintiffs remove any doubt that the severance
payment was not made at paragraphs 127 and 145, in which they allege that Mr.
Linzey’s purported “gambit” failed, and that any plan to make the payment was
abandoned. All other discussion of the severance payment appears in the context of
“threats” Mr. Linzey allegedly made if he did not receive the payment.

With respect to distribution of CELDF’s assets that might be made upon its
yet-to-occur dissolution, the Complaint merely states that Mr. Linzey’s new
nonprofit organization is a “candidate” to receive the assets, and there is no
allegation that the benefit was actually conferred. No such allegation exists because
no such benefit was conferred.

Finally, Mr. Linzey’s alleged solicitation of CELDF’s financial supporters to |
donate to his new nonprofit organization, if it happened at all, does not constitute the
transfer of a benefit from CELDF or Plaintiffs to Mr. Linzey, but from the financial
supporters to the new organization. Regardless, Plaintiffs couch this allegation in
terms of their “information and belief,” and do not plead specific facts to the effect
that Mr. Linzey solicited the donors.

In lieu of an allegation of payment of a benefit to Mr. Linzey by Plaintiffs,
there cannot be unjust enrichment to Mr. Linzey as a result of his retention of the
benefit without payment. Plaintiffs’ unjust enrichment claim must be dismissed on

its merits because Plaintiffs do not set forth a cognizable claim.

22
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 31 of 46

Zs Plaintiffs’ unjust enrichment claim must be dismissed under
Rule 12(b)(1) because it is not ripe.

Even if Plaintiffs’ allegations of a potential benefit to Mr. Linzey are accepted
as true, the transfer of the benefit has not yet occurred. Consequently, Plaintiffs’
unjust enrichment claim is beyond this Court’s jurisdiction because it is not ripe for
adjudication.

“A motion to dismiss for lack of ripeness is properly brought pursuant to
Federal Rule of Civil Procedure 12(b)(1) because ripeness is a jurisdictional matter.”
Kyle-Labell v. Selective Serv. Sys., 364 F. Supp. 3d 394, 401 (D.N.J. 2019) (citing
NE Hub Partners, L.P. v. CNG Transmission Corp., 239 F.3d 333, 341 (3d Cir.
2001)). “A party bringing a motion under Rule 12(b)(1) may assert either a “facial
or factual challenge to the court’s subject matter jurisdiction.” Id. (citing Gould
Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)). “In a facial attack,
the moving party “challenges subject matter jurisdiction without disputing the facts
alleged in the complaint.” Id. (quoting Davis v. Wells Fargo, 824 F.3d 333, 346 (3d
Cir. 2016)). A facial attack “requires the court to consider the allegations of the
complaint as true.” Id. “Thus, a facial attack calls for a district court to apply the
same standard of review it would use in considering a motion to dismiss under Rule
12(b)(6), i.e., construing the alleged facts in favor of the nonmoving party.” Id.
(quoting Constitution Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

Defendants present a facial challenge to Plaintiffs’ unjust enrichment claim because

23
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 32 of 46

the claim is not ripe even if all of the allegations in the Complaint are accepted as
true.

“Ripeness is both an Article III limitation and a prudential limitation.”
Goudy-Bachman v. United States HHS, 764 F. Supp. 2d 684, 692d (M.D. Pa. 2011).
“The ripeness inquiry concerns ‘whether a party has brought an action prematurely,
and counsels abstention until such time as a dispute is sufficiently concrete to satisfy
the constitutional and prudential requirements of the doctrine.’” Id. “The Supreme
Court has noted two fundamental considerations in the ripeness analysis: (1) ‘the
fitness of the issues for judicial decision,’ and (2) ‘the hardship to the parties of
withholding court consideration.’” Id. at 692-93 (quoting Abbott Labs. v. Gardner,
387 U.S. 136, 149 (1967), overruled on other grounds by Califano v. Sanders, 430
U.S. 99, 105 (1977)). “Although, the exact point at which a matter becomes ripe is
by no means expressly delineated, it is clear that a dispute is not ripe ‘if it rests upon
contingent future events that may not occur as anticipated, or indeed may not occur
at all.”” Id. at 693; see also Doe v. County of Centre, 242 F.3d 437, 453 (3d Cir.
2001).

In this case, Plaintiffs’ unjust enrichment claim is based on “uncertain or
contingent events.” Indeed, the claim is presented in terms of contingencies,
alleging that Mr. Linzey could receive a “prospective” benefit “if” he accepts it.

(Ex. A {J 165-166.) While Plaintiffs generally allege their “information and belief”

24
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 33 of 46

is that Mr. Linzey received a benefit from CELDF, the only benefits described with
any specificity in the Complaint are: (1) the severance payment Mr. Linzey allegedly
demanded, but did not receive; (2) the possible distribution of CELDF’s assets to
Mr. Linzey’s new nonprofit organization, which has not occurred; and (3) Mr.
Linzey’s alleged solicitation of CELDF’s donors on behalf of his new nonprofit
organization, to which there are no allegations of occurrence. As set forth in the
previous subsection, even if the payment of benefits to Mr. Linzey was demanded
or contemplated, the transfer of benefits has not occurred and may never occur.
Consequently, Plaintiffs’ unjust enrichment claim must be dismissed because the
Court cannot exercise jurisdiction over the controversy.

F. ‘Plaintiffs’ Civil Conspiracy Claim Must be Dismissed Because,

Under Pennsylvania Law, Agents of a Single Entity Cannot
Conspire Among Themselves.

“To state a cause of action for civil conspiracy under Pennsylvania law, a
complaint must allege the existence of all elements necessary to such a cause of
action.” Burnside v. Abbott Labs., 505 A.2d 973, 980 (Pa. Super. Ct. 1985). “A cause
of action for conspiracy requires that two or more persons combine or enter an
agreement to commit an unlawful act or to do an otherwise lawful act by unlawful
means.” Id. “Proof of malice, i. e., an intent to injure, is essential in proof of a
conspiracy.” Thompson Coal Co. v. Pike Coal Co., 412 A.2d 466, 472 (Pa. 1979).

That “unlawful intent must [also] be absent justification.” Id. “The mere fact that

25
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 34 of 46

two or more persons, each with the right to do a thing, happen to do that thing at the
same time is not by itself an actionable conspiracy.” Id. at 473. “Furthermore, a
conspiracy is not actionable until ‘some overt act is done in pursuance of the
common purpose or design . . . and actual legal damage results.’” Rutherfoord v.
Presbyterian-University Hosp., 612 A.2d 500, 508 (Pa. Super. Ct. 1992) (citations
omitted).

Importantly, for the purposes of the case at bar, under Pennsylvania law “[a]
single entity cannot conspire with itself and, similarly, agents of a single entity
cannot conspire among themselves.” Rutherfoord, 612 A.2d at 508. See also
Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 769 (1984) (holding “officers
or employees of the same firm do not provide the plurality of actors imperative for
a...conspiracy.”); Hull v. Cuyahoga Valley Jt. Vocat’! Sch. Dist. Bd. of Educ., 926
F.2d 505, 510 (6th Cir. 1991) (holding “[s]ince all of the defendants are members of
the same collective entity, there are not two separate ‘people’ to form a
conspiracy.”); Hilliard v. Ferguson, 30 F.3d 649, 653 (5th Cir. 1994) (“[T]he [Hull]
court held that, as all were members of the same collective entity, the conspiracy did
not involve two or more people. Three district court cases in this Circuit have
reached the same conclusion. We do as well.”); Buschi v. Kirven, 775 F.2d 1240,
1251 (4th Cir. 1985) (concluding there was no conspiracy because the “officers or

employees of the same firm do not provide the plurality of actors imperative fora .

26
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 35 of 46

. conspiracy.”); Dombrowski v. Dowling, 459 F.2d 190, 196 (7th Cir. 1972)
(holding “the fact that two or more agents participated in the decision or in the act
itself will normally not constitute [a] conspiracy.”); Black v. Bank of Am., 30 Cal.
App. 4th 1, 6 (1994) (holding that “[a] corporation cannot conspire with itself any
more than a private individual can, and it is the general rule that the acts of the agent
are the acts of the corporation.”).

The court in Rutherfoord cites to Wells v. Thomas, 569 F. Supp. 426 (E.D.
Pa. 1983) as an example of this proposition. In Wells, the plaintiff worked at the
Hospital of the University of Pennsylvania (““HUP”). See id. at 428. Plaintiffs
employment was terminated. See id. at 429. Plaintiff subsequently filed suit,
bringing several claims against her former employer and several superiors. See id.
at 428. One such claim was a civil conspiracy claim, alleging a conspiracy to injure
plaintiff's contractual relations with HUP. See id. at 434. In granting the defendants’
summary judgment motion on this issue, the Court explained that plaintiff's civil
conspiracy claim was “inapplicable here since the combination of persons who
would have conspired to interfere with plaintiff's . . . business relationships were all
employees of HUP. As such, defendants are agents of a single corporation who
cannot conspire among themselves.” Id. at 436.

Similarly, in Rutherfoord, the plaintiff was employed by Presbyterian-

University Hospital (“Hospital”). Rutherfoord, 612 A.2d at 501. At the time of

27
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 36 of 46

plaintiff's employment, the Medical and Health Care Division of the University of
Pittsburgh (““MHCD”) and the Hospital were parties to a management services
agreement. See id. It was undisputed that at all relevant times pertinent to the lawsuit,
MHCD was acting as the lawful agent of the Hospital. See id. Defendant Ronald
Forsythe (“Forsythe”) was a Vice President of MHCD and the individual responsible
for carrying out MHCD’s management services contract with the Hospital. See id.
Plaintiff was called to Forsythe’s office, at which time Forsythe informed him that
his employment with the Hospital was terminated immediately. See id. at 501-2.

Plaintiff filed suit, bringing several claims, including a claim for civil
conspiracy. See id. at 502. Forsythe submitted a preliminary objection to this claim,
in the nature of a demurrer, and the trial court sustained the objection. See id. The
Superior Court affirmed, holding that “both Forsythe and MHCD [were] agents of
the Hospital. A single entity cannot conspire with itself and, similarly, agents of a
single entity cannot conspire among themselves.” Id. at 508.

In this case, Plaintiffs plead that “[t]he acts of Defendants Board members
constitute the conspiracy” and “[t]he meetings of the Board are the basis of the
conspiracy; therefore, the requirements of an agreement and unlawful acts are met.”
(Ex. A § 146.) The meetings of the Board Members are analogous to the
communications: (a) between the employees of HUP, who terminated the plaintiff

in Wells, and (b) the decisionmakers in Rutherfoord, who were agents of the same

28
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 37 of 46

hospital. In both of those cases, the civil conspiracy claims failed because the
defendants were agents of a single entity, who could not conspire among themselves
as a matter of law.° Here, the Board members are all agents of CELDF and thus
cannot conspire among themselves. Plaintiffs have therefore failed to “state[] a
plausible claim for relief,” and their civil conspiracy claim cannot “survive[] a
motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

G. _ Plaintiff’s RICO Claim Should be Dismissed.

1. Plaintiffs do not have standing to bring a civil RICO claim.

The Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-
1968 (“RICO”) “makes it unlawful ‘for any person employed by or associated with
any enterprise engaged in . . . interstate or foreign commerce, to conduct or
participate, directly or indirectly, in the conduct of such enterprise’s affairs through
a pattern of racketeering activity.’” In re Ins. Brokerage Antitrust Litig., 618 F.3d
300, 362 (3d Cir. 2010) (quoting 18 U.S.C. § 1962(c)). RICO liability is expanded
by making it “unlawful for any person to conspire to violate [18 U.S.C. §
1962(c)].” 18 U.S.C. § 1962(d).

“To have standing under RICO, (1) a plaintiffs ‘business or property’ must

have been ‘injured’ (2) ‘by reason of the defendant’s RICO violation.” Walter v.

 

> Here, Plaintiffs’ claim is even more attenuated, as there is no allegation that
Defendants’ goal was to illegally terminate Plaintiffs’ employment. Rather,
Plaintiffs claim that the goal of the alleged conspiracy was dissolution of CELDF.

29
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 38 of 46

Palisades Collection, LLC, 480 F. Supp. 2d 797, 803-04 (E.D. Pa. 2007) (quoting 18

 

U.S.C. § 1964(c) and Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268
(1992)). See also Magnum v. Archdiocese of Philadelphia, 253 F. App’x 224, 227
(3d Cir. 2007) (“A plaintiff alleging acivil RICO violation under either §
1962(c) or (d) must plead a cognizable injury to ‘business or property’ under §
1964(c)”).

“[S]ection 1964(c)’s limitation of RICO standing to persons ‘injured in [their]
business or property’ has a ‘restrictive significance, . . . which helps to assure that
RICO is not expanded to provide a federal cause of action and treble damages to
every tort plaintiff.’”” Maio v. Aetna, 221 F.3d 472, 483 (3d Cir. 2000) (quoting

Steele v. Hosp. Corp. of Am., 36 F.3d 69, 70 (9th Cir. 1994)). “Thus, ‘a showing of

 

injury requires proof of a concrete financial loss and not mere injury to a valuable
intangible property interest.’” Id. (quoting Steele, 36 F.3d at 70). This requirement
can be satisfied by “allegations and proof of actual monetary loss, i.e., an out-of-
pocket loss.” Id.

Moreover, Plaintiffs cannot have standing when damages alleged are

“speculative.” Maio v. Aetna, Inc., 221 F.3d 472, 495 (3d Cir. 2000)). In Maio, the

 

Third Circuit held that the appellant’s “articulated theory of RICO injury [was]
predicated exclusively on the possibility that future events might occur, rather than

on the actual occurrence of those events and their present effect.” Id. As a result, the

30
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 39 of 46

Court agreed “with appellees that appellants’ theory of present economic loss
require[d] a significant degree of factual speculation, and [was] in that sense
insufficient to support a cause of action under RICO.” Id.

In this case, Plaintiffs do not have standing to bring a civil RICO claim.
Plaintiffs have not pled facts alleging they have suffered ‘“‘a concrete financial loss,”
or a loss of any kind, as a result of Defendants’ alleged racketeering activity. Instead,
Plaintiffs allege that Mr. Linzey made threats to inflict financial harm to CELDF
(not Plaintiffs) at some later date: (1) “Defendant Linzey threatened, if his demand
for an $800,000 payment was not met, to ‘take existing funders,’ ‘help [Defendant
Belinsky] sue the board,’ and ‘burn all of CELDF’s existing funders,’” (Ex. A J
156); (2) “Defendant Linzey made a threat to inflict financial harm to CELDF if he
did not receive his severance payment in the aforementioned referenced high six
figure amount,” (Ex. A 7 159.) The $800,000 payment was never paid to Mr. Linzey.
In fact, no payment has been made to Mr. Linzey.

ze Plaintiffs failed to plead facts showing that they suffered a

“concrete financial loss” as a result of Mr. Linzey’s alleged
threats.

Plaintiffs are unable to satisfy RICO’s civil pleading requirement because the
events pled do not allege a direct relationship between Defendants’ conduct and
Plaintiffs’ alleged injuries. “Under 18 U.S.C. § 1962(c), a civil cause of action exists

for persons injured ‘by reason of’ a defendant’s RICO violation.” St. Luke’s Health

31
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 40 of 46

Network, Inc. v. Lancaster Gen. Hosp., No. 18-2157, 2019 U.S. Dist. LEXIS
156308, at *11 (E.D. Pa. Sep. 12, 2019) (quoting Anza v. Ideal Steel Supply Corp..,
547 U.S. 451, 456 (2006)). “An injury ‘by reason of’ a RICO violation requires the
plaintiff show ‘that a RICO predicate offense not only was a ‘but for’ cause of his
injury, but was the proximate cause as well.’” Id. (quoting Hemi Group, LLC v. City

of New York, N.Y., 559 U.S. 1, 9 (2010)) (quotations omitted).

 

Plaintiffs fail to show that the RICO predicate offenses were the “proximate
cause” of any claimed injury as the link between the injury asserted and injurious
conduct alleged is too remote and indirect. First, Plaintiffs have suffered no injury
and, as at-will employees, cannot allege indefinite employment. Further, the
Complaint is devoid of any allegation that contractors’ agreements were in anyway
terminated prematurely or improperly.

3. Plaintiffs have not alleged a RICO claim for wire fraud.

As referenced above, “[t]he elements of a civil RICO claim under §
1962(c) are, “(1) the conducting of, (2) an enterprise, (3) through a pattern, (4) of
racketeering activity, (5) which results in injury to the plaintiffs’ business or
property.” Sedima, S.P.R.I. v. Imrex Co., 473 U.S. 479, 496 (1985). “A pattern of
racketeering activity is established by showing that the defendants engaged in at least
two predicate acts within ten years of each other.” Miller v. Burt, 765 F. App’x 834,

838 (3d Cir. 2019) (citing 18 U.S.C. § 1961(1) & (5)). Here, Plaintiffs allege that

32
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 41 of 46

the racketeering activity engaged in by Mr. Linzey was wire fraud. (Ex. A JJ 158-
9.) To make out a claim for wire fraud, a plaintiff must prove: (1) that the defendant
intentionally participated, (2) in a scheme to defraud, (3) the plaintiff of money or
property, (4) by means of material misrepresentations, (5) using the mails or wires,
(6) and that the plaintiff relied on a misrepresentation made in furtherance of the
fraudulent scheme, (7) that such misrepresentation would have been relied upon by
a reasonable person, (8) that the plaintiff suffered injury as a result of such reliance,
and (9) that the plaintiff incurred a specifiable amount of damages. See Walter v.
Palisades Collection, LLC, 480 F. Supp. 2d 797, 803 (E.D. Pa. 2007).

Plaintiffs in this case have failed to satisfy the following elements of this test:
(4) Plaintiffs did not plead that any material misrepresentations were made by Mr.
Linzey; (5) Plaintiffs do not plead facts alleging that Mr. Linzey used the mail or
wires; (6) because Plaintiffs did not plead that Mr. Linzey made a misrepresentation
— they were unable to plead that they relied on his misrepresentations; (7) Plaintiffs
were also unable to plead that a reasonable person would have relied on Mr. Linzey’s
misrepresentations; (8) Plaintiffs have not pled any injuries as a result of Mr.
Linzey’s $800,000 demand; and (9) Plaintiffs failed to plead that they incurred a
specifiable amount of damages as a result of Mr. Linzey’s $800,000 demand.

For the foregoing reasons, Plaintiffs’ civil RICO claim must be dismissed.

33
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 42 of 46

H. Plaintiffs’ Demand for Monetary Damages Must be Dismissed.
Plaintiffs’ request for a Preliminary Injunction contains a demand for
compensatory and exemplary damages, implying a request for money damages. (Ex.
A § 180.) However, the averments contained in Plaintiffs’ Complaint fail to support
such a demand. Plaintiffs’ demand for money damages must be dismissed.
1. Plaintiffs’ demand for compensatory damages is not

supported by the Complaint’s factual averments and is also
not ripe for adjudication.

Plaintiffs cannot support their demand for compensatory damages because
they do not identify any pecuniary harm to them. Instead, their Complaint speaks in
terms of resolutions by the Board to perform certain activity, which did not occur.
(Ex. A 450.) For example, Plaintiffs contend that “the Board member defendants .
.. used the May 14'" resolution . . . to fire all of the full-time staff organizers, revoke
their benefits, and outsource their financial arrangements to the CRNs by the end of
2019.” (Ex. A J 50-51.) However, there is no allegation that any staff member was
actually fired. Plaintiffs also allege that the Board resolved to pay Mr. Linzey a cash
severance. Again, this did not occur, as explicitly set forth in the Complaint. (See
Section E.1., supra.) Finally, Plaintiffs contend that the Board voted to initiate
dissolution proceedings dissolve CELDF, but this did not occur either. (Ex. A. §
90.) In sum, nothing has happened that might have caused Plaintiffs to sustain

monetary damages.

34
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 43 of 46

In addition to being factually unfounded, Plaintiffs’ alleged money damages
are contingent on the occurrence of events that have not happened. Consequently,
any action seeking money damages on the part of Plaintiffs is not ripe for
adjudication, and the Court does not have jurisdiction to pass judgment on such a
dispute. (See Section E.2., supra.)

Za Plaintiffs’ demand for exemplary or punitive damages is not
supported by Plaintiffs’ factual averments.

Plaintiffs also set forth a demand for exemplary or punitive damages. (Ex. A
{| 180(h)). However, under Pennsylvania law, punitive damages are an “extreme
remedy” and are available only when the plaintiff has established that the defendant
has acted in “a particularly outrageous fashion.” Phillips v. Cricket Lighters, 883
A.2d 439, 445-46 (Pa. 2005). To establish the facts necessary to make out a claim
for punitive damages, “the state of mind of the actor is vital” and the defendant’s act
or failure to act “must be intentional, reckless or malicious.” Hutchinson v. Luddy,
870 A.2d 766, 770-71 (Pa. 2005). “Punitive damages may be imposed for torts that
are committed willfully, maliciously, or so carelessly as to indicate wanton disregard
of the rights of the party injured.” G.J.D. v. Johnson, 713 A.2d 1127, 1129 (Pa.
1998). Notably, “punitive damages are appropriate only where there has been
conduct more egregious than that which merely establishes the underlying tort.”
Geyer _v. Steinbronn, 506 A.2d 901, 915 (Pa. Super. Ct. 1986). “Conduct is

outrageous when it is malicious, wanton, reckless, willful or oppressive.” Trotman

35
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 44 of 46

v. Mecchella, 618 A.2d 982, 985 (Pa. Super. Ct. 1992). Outrageous conduct is found
where the actor shows evil motive or reckless indifference to the rights of others.
See id. (citing Feld v. Merriam, 485 A.2d 742 (Pa. 1984)). To support a claim for
punitive damages, there must be fact-specific allegations about “acts of malice,
vindictiveness and a wholly wanton disregard of the rights of others.” Pittsburgh
Live Inc. v. Servol, 615 A.2d 438, 442 (Pa. Super. Ct. 1992). Boilerplate allegations
that all of the Defendants’ conduct was “intentional,” “willful,” “wanton,”
“deliberate,” “knowing,” “purposeful” and “intentional” are insufficient to meet this
standard. See Smith v. Brown, 423 A.2d 743, 745-46 (Pa. Super. Ct. 1980).
“Recklessness is distinguishable from negligence on the basis that
recklessness requires conscious action or inaction which creates a substantial risk of
harm to others, whereas negligence suggests unconscious inadvertence.” Feleccia
v. Lackawanna Coll., 156 A.3d 1200, 1210-11 (Pa. Super. Ct. 2017).

In this case, Plaintiffs allege, at best, prospective action by Defendants that
was directed toward furthering the mission of CELDF in the face of apparently
insurmountable differences about the future direction of the organization between
some of the staff and Mr. Linzey. Even if the alleged actions occurred, they would
not rise to the level of outrageous conduct or recklessness, which is the prerequisite
for an award of punitive damage under Pennsylvania law. Further, to the extent

Plaintiffs do not set forth tort theories against Defendants, punitive damages are not

36
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 45 of 46

available at all. Accordingly, Defendants respectfully request the Court to strike
Plaintiffs’ request for an award of exemplary damages.
VI. CONCLUSION

For the reasons set forth herein, Defendants Thomas Alan Linzey, Tammy
Belinsky, Fred Walls, and Edward Wells, Community Environmental Legal Defense
Fund and the Center for Democratic and Environmental Rights respectfully request
the Court to grant the Motion to Dismiss and dismiss Plaintiffs’ Complaint with

prejudice.

37
Case 1:20-cv-00067-JPW Document6 Filed 01/16/20 Page 46 of 46

Respectfully submitted this 16th day of January 2020,

KAUFMAN DOLOWICH & VOLUCK,
LLP

Counsel for Defendants Tammy Belinsky,
Fred Walls, Edward Wells and Community
Environmental Legal Defense Fund

By: /s/Christopher J. Tellner
Christopher J. Tellner Esquire
(Pro hac vice pending)

By: /s/Gregory F. Brown
Gregory F. Brown, Esquire

JACKSON LEWIS P.C.
Counsel for Thomas A. Linzey, in his
Official Capacity

By: /s/ Eileen K. Keefe
Eileen K. Keefe, Esquire

By: /s/ Kristin L. Witherell
Kristin L. Witherell, Esquire
(Pro hac vice to follow)

WEINHEIMER HABER & COCO, P.C.
Counsel for Defendants Thomas Alan
Linzey, in his Individual Capacity, and
Center for Democratic and Environmental
Rights

By: /s/ Bethann R. Lloyd
Bethann R. Lloyd, Esquire

38
